Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A non-transitory computer-readable recording medium having recorded thereon a game processing program that causes a computer to execute functions comprising:
Defining a plurality of areas between a current location of a player character and a destination in a virtual field
Processing a game comprising movement of the player character in the virtual field, in accordance with a user operation via an input device; and
Managing the difficulty level of game in each area of the plurality of areas for the user, comprising:
Responsive to a predetermined event at an occurrence point in an event occurrence area among the plurality of areas in accordance with the user operation, lowering the difficulty level for a peripheral area near the event occurrence area among the plurality of areas.

The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could determine movement of a player within a game such as a tabletop roleplaying game, define zones within the tabletop roleplaying world, and manage the difficulty level of various areas of the tabletop roleplaying world
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
“A non-transitory computer-readable recording medium having recorded thereon a game processing program that causes a computer to execute functions comprising:” as well as “via an input device” is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
“A non-transitory computer-readable recording medium having recorded thereon a game processing program that causes a computer to execute functions comprising:” as well as “via an input device” do not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-5 and 8-10 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the difficulty".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 8-10 are rejected for including the indefinite language of the claim to which it depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (US 20070060342).
In claims 1, 6, and 7, Sakaguchi discloses
Defining a plurality of areas between a current location of a player character and a destination in a virtual field (figures 7 and 8 show a variety of encounter areas, the plurality of areas would be the encounter area, and the area outside of the encounter area.  With respect to “defining a plurality of areas”, the areas do not need to always be defined, and in the prior art of Sakaguchi, the areas are created and defined at the time of creation of the encounter as per paragraph 31.  With respect to “between a current location of a player character and a destination”, this “destination” is not defined in any way, it is not used at any other point during the claims, and is not even positively recited as a destination of the player character.  Further, as the claims are “comprising” the limitations, a teaching of areas which are NOT between a current location of a player character and a destination would NOT depart from the scope of the invention.  In fact figure 3 of the instant application shows the language of the instant application, with the player location being at #34, and the destination being at 36, and a portion of the areas being between the player and the destination, and others which are NOT between the player and the destination. In the prior art, figures 7 and 8 shows defining virtual areas in a 360 degree field surrounding a character’s current location and paragraph 74 discloses the character being moved around the map, thus, as the virtual areas are defined in every direction, this teaches the areas being between a current location of a player character and the destination of the characters movement no matter the direction of the destination. )
processing a game comprising movement of the player character in the virtual field (paragraph 74, the player character is moved by the player around the map) in accordance with a user operation via an input device (The input devices are described in paragraph 71 which allow inputs of commands including changing the size of the encounter area as per paragraph 80, )
managing the difficulty level of game in each area of the plurality of areas for the user, comprising: responsive to a predetermined event at an occurrence point in an event occurrence area among the plurality of areas in accordance with the user operation, lowering the difficulty level for a peripheral area near the event occurrence area among the plurality of areas (As per instant application paragraph [0031], an example of an event includes “starting a battle”.  As per instant application paragraph [0038], the difficulty of an area is represented thru movement of an object from one area to another.  The prior art of Sakaguchi paragraphs 83-85 discloses in response to the event of starting an encounter area, moving enemies from the area outside of the encounter area into the encounter area, thus lowering the difficulty level for the peripheral area thru a reduction of enemies by moving them into the encounter area. “enemies that were originally outside of the encounter area may perceive the sounds and/or sights of the battle and react accordingly to enter the battle scene”  “others may be drawn to potential encounter” “enemies may also move closer to investigate” It is noted by examiner that this interpretation of this limitation is explicitly claimed in claim 4)
In claim 2, Sakaguchi discloses managing the difficulty level of the game in each area of the plurality of areas for the user further comprises heightening the difficulty level of the game in the event occurrence area, responsive to the predetermined event in the virtual field in accordance with the user operation (paragraph 83-35, enemies from outside of the encounter area into the encounter area, which increases the difficulty level for the event occurrence area “enemies that were originally outside of the encounter area may perceive the sounds and/or sights of the battle and react accordingly to enter the battle scene”  “others may be drawn to potential encounter” “enemies may also move closer to investigate”)
In claim 3, Sakaguchi discloses controlling an object which is located in the virtual field to oppose the player character and moving the object from a current area at which the object is currently located to a neighboring area in which the difficulty thereof is set higher than the difficulty level of the current area (paragraph 83-35 enemies from outside of the encounter area into the encounter area, which increases the difficulty level for the event occurrence area.  “enemies that were originally outside of the encounter area may perceive the sounds and/or sights of the battle and react accordingly to enter the battle scene”  “others may be drawn to potential encounter” “enemies may also move closer to investigate”)
In claim 4, Sakaguchi discloses controlling an object which is located in the virtual field to oppose the player character and upon the predetermined event occurs, lowering the difficulty level set for a peripheral area of the event occurrence area by moving the object from the peripheral area of the event occurrence area to the event occurrence area (paragraph 83-35 enemies from outside of the encounter area into the encounter area, which increases the difficulty level for the event occurrence area. “enemies that were originally outside of the encounter area may perceive the sounds and/or sights of the battle and react accordingly to enter the battle scene”  “others may be drawn to potential encounter” “enemies may also move closer to investigate”)
In claim 5, Sakaguchi discloses drawing a map comprising an overview of the virtual field, locations of the plurality of areas in the virtual field, and a display of the difficulty level set for each of the plurality of areas (6A-6C 7A-D, 8, map scene, paragraph 74, the plurality of the areas are shown for example #605 as the encounter area vs the non encounter area which surrounds it.  The difficulty level set is the enemies which are within the encounter area and which are outside of the encounter area.
In claim 8, Sakaguchi discloses drawing a result of processing the game comprising movement of the player character in the virtual field and outputting the drawn result via an output device(paragraph 74, figures 6a-6c shows scenes which are generated as the player moves through the RPG world or environment.  Paragraph 34 discloses output for display)
In claim 9, Sakaguchi discloses the difficulty level of game play by the user in each area of the plurality of areas for the user is managed by a value, wherein lowering the difficulty level is performed by lowering the value (paragraph 85, the value is the number of enemies in an area.   The difficulty is lowered by lowering the value (number) of enemies in the surrounding area)
In claim 10, Sakaguchi discloses the value is of a predetermined fixed value set for each type of the predetermined event (the player sets the number of enemies for the event, see paragraph 9 “the player may affect the number and types of enemies/objects that are actually included in a subsequent battle scene”, paragraph 85 “when the player is satisfied with the number of enemies nearby, the player may initiate an encounter”, as such, the value/number is predetermined and decided on by the player before initiation of the encounter)
Response to Arguments
Applicants amendments overcome Examiners interpretation invoking 112 6th paragraph
Applicant's arguments and amendments with respect to the 101 and 102 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amendments overcome the 101 rejection, as the amendments cannot be performed in the human mind.  Examiner disagrees.  As described above, setting of difficulty levels within various zones and movement of player characters can be performed entirely mentally within a tabletop roleplaying style game.
Applicant argues that Sakaguchi fails to disclose “defining a plurality of areas between a current location of ap layer character and a destination in a virtual field”, arguing that Sakaguchi merely discloses generating an encounter area when an encounter is beginning to determine which enemies (if any) appear in the battle scene.  However this is defining of a plurality of areas (including a plurality of encounter areas as shown in figure 8, as well as the area outside of the encounter area).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715